Citation Nr: 9924008	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  93-09 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an effective date earlier than April 6, 1992, 
for service connection for post-traumatic stress disorder 
(PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1966 to November 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1992 RO rating decision that granted service 
connection for PTSD, effective from April 6, 1992.  The 
veteran appeals for an earlier effective date of January 
1984, for service connection for PTSD, and maintains that 
there was CUE (clear and unmistakable error) in RO decisions 
in the 1980's that denied service connection for PTSD.  In 
view of the Board's favorable action on the veteran's claim 
for an earlier effective date for service connection for PTSD 
from January 1984, as noted below, the matter of CUE in RO 
rating decisions in the 1980's is considered moot.


FINDINGS OF FACT

1.  The veteran's original claim for VA compensation based on 
service connection for a right knee condition, malaria, and 
dysentery was received on June 8, 1982.

2.  An October 1982 RO rating decision denied service 
connection for amoebic dysentery, and granted service 
connection for a right knee scar and residuals of malaria; 
zero percent ratings were assigned for the service-connected 
disabilities.

3.  On January 16, 1984, the veteran submitted a reopened 
compensation claim requesting service connection for PTSD.

4.  An April 1984 RO rating decision denied service 
connection for PTSD as this disorder was not shown by the 
evidence then of record.

5.  The veteran was notified of the April 1984 RO 
determination, denying service connection for PTSD, in May 
1984, and he submitted a notice of disagreement in January 
1985; the May 1984 notice was sent to his latest address of 
record, and in the notice of disagreement he reported a new 
address; the RO sent him a statement of the case on June 18, 
1985, at his new and latest address of record with 
instructions to complete a VA Form 1-9, substantive appeal, 
within 60 days in order to complete the appeal; the veteran 
did not submit a substantive appeal.

6.  On August 1, 1985, private medical records were received 
with regard to the claim for service connection for PTSD; an 
August 1985 RO rating decision denied service connection for 
PTSD as no new and material evidence had been submitted to 
alter the prior denial; the veteran was notified of this 
determination in August 1985 and he did not appeal.

7.  On August 19, 1985 (a Monday), additional private medical 
reports of the veteran's psychiatric treatment in 1983 and 
1984 were received and these records showed a diagnosis of 
PTSD; service documents were received showing that the 
veteran's unit had participated in a campaign in Vietnam and 
that the veteran had been awarded various medals for service 
in Vietnam.

8.  On August 29, 1985, the RO requested a VA psychiatric 
examination of the veteran; the veteran failed to report for 
a scheduled VA psychiatric examination in 1985; the notice 
sent to the veteran to report for the psychiatric examination 
is not of record and the VA document notifying the RO of the 
veteran's failure to report for examination shows the 
veteran's previous address, which at this point was more than 
one year out-of-date.

9.  In September 1985, the RO requested specific information 
from the veteran concerning his stressors while in service; 
the letter was not sent to the veteran's latest address of 
record; the veteran did not submit the information requested 
in the September 1985 RO letter.

10.  A January 1986 RO rating decision noted that the 
evidence of record was not adequate for adjudication of the 
claim for service connection for PTSD and referred the case 
for administrative disallowance of the claim; the RO prepared 
a record purpose disallowance of the claim in January 1986 
without notifying the veteran.

11.  In 1987 and March 1992, the veteran requested 
information from the RO; these documents do not show the 
veteran's intent to reopen the claim for service connection 
for PTSD.

12.  On April 6, 1992, the veteran submitted a reopened 
compensation claim requesting service connection for PTSD.


CONCLUSIONS OF LAW

1.  At the time of the April 6, 1992, reopened claim for 
service connection for PTSD, the prior denial of the 
veteran's initial claim for service connection for PTSD, 
received on January 16, 1984, had not become final.

2.  The criteria for an earlier effective date of January 16, 
1984, for service connection for PTSD are met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1966 to November 
1971.

Service medical records received in 1982 do not show 
complaints or findings of a psychiatric disorder.  The report 
of the veteran's medical examination for separation from 
service in October 1971 is negative for a psychiatric 
condition.  

A DD Form 214 received in 1982 shows that the veteran had 
service in Vietnam and that he was awarded various medals for 
such service.  The medals awarded to the veteran did not 
denote combat participation.

A VA letter dated in May 1982, notes that the veteran had 
participated in an Alcohol Dependence Treatment Program in 
1982.

On June 8, 1982, the veteran submitted his original claim for 
VA compensation.  In it, he requested service connection for 
a right knee condition, malaria, and dysentery.

An October 1982 RO rating decision denied service connection 
for amebic dysentery, and granted service connection for a 
right knee scar and residuals of malaria.  Zero percent 
ratings were assigned for the service-connected disabilities.  
The veteran was notified of these determinations in November 
1982 and he did not appeal.

On January 16, 1984, the veteran submitted a reopened 
compensation claim requesting service connection for PTSD.  
He showed an address in Paramus, N.J. 

A summary of the veteran's VA hospitalization from April to 
May 1982, received in 1984, shows treatment primarily for 
psychiatric problems and an Axis I diagnosis of continuous 
alcohol dependence.

An April 1984 RO rating decision denied service connection 
for PTSD.  The veteran was notified of this determination in 
May 1984.  The notice to the veteran was sent to Paramus, the 
veteran's latest address of record.  He submitted a notice of 
disagreement in January 1985 showing a new address in Monroe, 
N.Y.  The RO sent a statement of the case to him at his new 
and latest address of record, and a copy of the statement of 
the case to his representative, in June 1985 with 
instructions to complete a VA Form 1-9, substantive appeal, 
within 60 days if they wished to continue the appeal.  A 
review of the record does not show receipt of a substantive 
appeal with regard to the issue in the June 1985 statement of 
the case.

Private medical records received on August 1, 1985 show that 
the veteran received psychiatric treatment in 1983 and 1984.  
These records do not show the presence of PTSD.

An August 1985 RO rating decision determined that no new and 
material evidence had been submitted to warrant a change in 
the prior denial of service connection for PTSD.  The veteran 
was notified of this determination in August 1985.  The 
notice was sent to Monroe, his latest address of record.  He 
did not appeal.

Private medical records received on August 19, 1985, show 
that the veteran received psychiatric treatment in 1983 and 
1984, and show a diagnosis of PTSD. 

On August 30, 1985, the RO requested additional service 
documents from the National Personnel Records Center (NPRC).  
In 1985, additional service documents were received showing 
that the veteran's unit had participated in a campaign in 
Vietnam and that the veteran had been awarded various medals 
for service in that country.  The medals awarded to the 
veteran did not denote combat participation.

In a letter dated on August 19, 1985, the RO requested 
specific information from the veteran with regard to his 
alleged stressors while in service.  This letter was sent to 
Paramus, but that was not the veteran's latest address of 
record.  A review of the record does not show that the 
veteran submitted the requested information.

On August 29, 1985, the RO requested a VA psychiatric 
examination of the veteran in order to determine the nature 
and extent of his psychiatric condition.  The VA request 
document notes that the veteran's psychiatric examination was 
canceled in October 1985 because he failed to report for 
examination.  This document shows the veteran's address as 
Paramus, which was not the veteran's latest address of 
record.  The notice to the veteran telling him of the 
scheduled VA medical examination is not of record.  The 
record does not show that notices sent to the veteran in 1985 
were returned by the postal service.

An RO rating decision dated in January 1986 notes that the 
evidence of record was not adequate to adjudicate the 
veteran's claim for service connection for PTSD.  In January 
1986, the RO prepared an administrative disallowance of the 
claim for record purposes without notifying the veteran of 
the denial of his claim.

In July 1987 and March 1992, the veteran requested 
information from his claims folder.  These requests for 
information from the veteran do not show an intention to 
reopen the claim for service connection for PTSD.

On April 6, 1992, the veteran submitted a reopened claim for 
compensation requesting service connection for PTSD.

VA and private medical reports of the veteran's treatment and 
evaluations in the 1980's and 1990's, received in conjunction 
with the veteran's April 1992 claim for service connection 
for PTSD, show a clear diagnosis of PTSD.  The reports of the 
veteran's treatment between January 1986 to April 6, 1992, do 
not show an intention of the veteran to apply for service 
connection for PTSD.  Nor is there any other correspondence 
from the veteran, received between January 1986 and April 6, 
1992, showing an intent to apply for service connection for 
PTSD.

Statements of the veteran received after April 6, 1992, and 
testimony at a hearing in June 1993 are to the effect that 
the RO failed to assist him in the development of his claim 
for service connection for PTSD submitted in 1984 and that 
the RO did not properly interpret documents then of record.  
His statements are to the effect that he did not receive the 
statement of the case sent to him in June 1985, that he did 
not receive the notice to report for a VA psychiatric 
examination in 1985, and that service connection for PTSD 
should now be granted, effective from January 1984..

Various documents were also received after April 1992, such 
as medical literature concerning PTSD and VA documents 
concerning the physician's guide with regard to the 
examinations with regard to veteran's with service in a war 
zone.  

Additional service medical records were received in 1997 
showing that the veteran gave a history of depression or 
excessive worry at the time of his separation examination in 
March 1969.  A psychiatric disorder was not found at that 
time.

Additional service documents were also received in 
conjunction with the veteran's April 1992 claim for service 
connection for PTSD.  These documents show that the veteran 
was awarded (by General Orders in 1968) medals denoting 
combat participation.  These medals had not been shown in 
prior service documents.  These documents also reveal that 
the veteran was awarded the Combat Infantryman Badge in March 
1992.


B.  Legal Analysis

The veteran's claim for an effective date earlier than April 
6, 1992, for service connection for PTSD is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the appellant is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

An appeal consists of a timely filed notice of disagreement 
and, after issuance of a statement of the case, a timely 
filed substantive appeal.  38 C.F.R. § 20.200.  The April 
1984 RO rating decision determined that service connection 
was not warranted for PTSD, the veteran was notified of this 
determination and he submitted a notice of disagreement in 
January 1985.  The RO sent him and his representative a 
statement of the case in June 1985, but he did not submit a 
substantive appeal.  Generally, the April 1984 RO rating 
decision would become final under these circumstances.  
38 U.S.C.A. § 7105 (formerly 4005) (West 1991); 38 C.F.R. 
§§  20.202, 20.302(b) (1998).  However, additional evidence 
with regard to the claim for service connection for PTSD was 
received on August 1, 1985.  The August 1985 RO rating 
decision determined that the evidence was not new and 
material to warrant a change in the previous RO decision, 
denying service connection for PTSD, and the veteran was 
notified of this determination.  He did not appeal this 
determination.  On August 19, 1985, additional private 
medical records with regard to the claim for service 
connection for PTSD were received.

The medical records received on August 19, 1985, show that 
the veteran had received psychiatric treatment in 1983 and 
1984, and show a diagnosis of PTSD.  This is the first 
evidence received showing the presence of PTSD.  In August 
1985, the RO requested additional service information from 
NPRC, specific information from the veteran regarding 
stressors in service, and a VA psychiatric examination of the 
veteran to determine the nature and extent of his psychiatric 
problems.  Additional service documents were received that 
did not corroborate the veteran's claimed in service 
stressors, the veteran failed to respond to the August 1985 
RO letter requesting additional information, and he failed to 
report for a scheduled VA psychiatric examination in 1985.  
In January 1986, the RO prepared a record purpose 
disallowance of the claim for service connection for PTSD 
because of the veteran's failure to prosecute this claim 
without notifying him in accordance with VA manual 
procedures.  M21-1, Paragraphs 16.05b and 16.06, effective 
March 28, 1979, and as revised July 17, 1980.  

A veteran is required to submit requested information 
necessary to process a claim within one year of notice, 
otherwise benefits may not be paid on that claim.  38 C.F.R. 
§ 3.109(a) (now and then).  Due process, however, requires 
that the veteran be given notice of the reason for the 
disallowance of the claim.  38 C.F.R. § 3.103(f) (now, 
previously 3.103(e)).

The veteran submitted new and material evidence in 
conjunction with his application to reopen the claim for 
service connection for PTSD received on April 6, 1992, and 
the RO granted service connection for PTSD, effective from 
this date.  VA and private medical reports of the veteran's 
treatment and evaluations in the 1980's and 1990's, do not 
show the veteran's intent to reopen the claim for service 
connection PTSD between January 1986 and April 1992, nor do 
other documents received in this period show his intent to 
reopen a claim for service connection for PTSD.  Hence, the 
effective date assigned by the RO for the grant of service 
connection for PTSD would be proper except that the denial of 
the veteran's initial claim for service connection for PTSD 
received on January 16, 1984, never became final.  

The January 1986 disallowance was not communicated to the 
veteran, so the appeal period never began, and the claim 
remains open.  The specific claim that is open is traceable 
to the private medical records received August 19, 1985, 
showing a diagnosis of PTSD.  It is worthwhile to note that 
service records received much later, showing combat 
participation, are considered to have been of record at that 
time, for adjudication purposes.  The evidence received 
August 19th was also received within the appeal period 
following the April 1984 denial of the January 1994 claim, 
because that period expired 60 days after issuance of the 
statement of the case on June 18, 1985.  As the 60-day period 
ended on a Sunday, it is deemed to have ended the following 
workday.  38 C.F.R. § 3.110(a).  When new and material 
evidence is received within the appeal period, the effective 
date of the resulting award will be assigned as if the former 
decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).

In view of the above, the Board concludes that the evidence 
supports granting an earlier effective date of January 16, 
1984, for service connection for PTSD in accordance with the 
above-noted legal authority regarding effective dates for 
reopened claims.




ORDER

An earlier effective date of January 16, 1984, for service 
connection for PTSD is granted.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

